                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

LAURA LOVE,                                    )
                                               )
         Plaintiff,                            )              Case No. 4:18-cv-00597-GAF
                                               )
vs.                                            )
                                               )
MILLER STARK KLEIN                             )
& ASSOCIATES,                                  )
                                               )
                                               )
         Defendant.                            )

          UNOPPOSED MOTION FOR LEAVE TO WITHDRAW AS ATTORNEYS

         COMES NOW Patrick A. Watts of the Watts Law Group, LLC (“Defense Counsel”),

pursuant to Rule 74(a) of the Federal Rules of Civil Procedure and W.D. MO L.R. 83.2, moving

this Court for leave to withdraw as attorney for Defendant Miller Stark Klein & Associates

(“Defendant”). In support thereof, Defense Counsel assert as follows:


      1. On August 6, 2018, Plaintiff Laura Love brought suit against Defendant alleging

         violations of the Fair Debt Collection Practices Act (“FDCPA”),

      2. On November 8, 2018, Defense Counsel entered his appearance on this matter and filed

         Defendant’s Answer and Affirmative Defenses to Plaintiff’s Complaint.

      3. This matter is set for Pretrial Conference on March 26, 2020, and set for Jury Trial on

         April 27, 2020.


                                      RELIEF REQUESTED


      4. Defense Counsel respectfully request that this Honorable Court enter an Order Granting

         Patrick A. Watts leave to withdraw as attorneys of record for Defendant.




           Case 4:18-cv-00597-GAF Document 15 Filed 02/21/19 Page 1 of 3
                                     BRIEF IN SUPPORT


   5. Good cause exists for withdrawal of Defense Counsel in that Defendant has requested

       that Defense Counsel withdraw from the case.

   6. Said request was confirmed by electronic mail and a copy of said transmission is attached

       hereto as “Exhibit A.”

   7. Upon information and belief of Defense Counsel, no attorney is to be substituted at this

       time. Defendant’s most recent address and contact information is:

       Darryl Miller
       Miller Stark Klein & Associates
       1811 Sardis Road North, Suite 218
       Charlotte, North Carolina 28270
       (980) 825-8825
       Dmiller00199@gmail.com

   8. This motion to withdraw is unopposed by counsel for Plaintiff, Laura Love.


   WHEREFORE, Defendant’s attorney respectfully request that this Honorable Court enter an

Order granting Patrick A. Watts of Watts Law Group leave to withdraw as attorneys of record

for Defendant; and grant such other relief as this Court deems just and proper.



Dated: February 21, 2019
                                                     Respectfully submitted,


                                                      /s/ PATRICK A. WATTS
                                                     Patrick A. Watts
                                                     State Bar No. 61701
                                                     Watts Law Group LLC
                                                     212 South Bemiston Ave, Suite 200
                                                     St. Louis, Missouri 63105
                                                     pwatts@swattslaw.com




         Case 4:18-cv-00597-GAF Document 15 Filed 02/21/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 21, 2019, the foregoing was filed
electronically with the Clerk of the Court and served by operation of the Court's electronic filing
system to the following counsel of record:

Anthony Hernandez #69129
4041 NE Lakewood Way, Suite 200
Lee's Summit, MO 64064
Telephone: 816-2820422
Facsimile: 855-523-6884
anthonyh@creditlawcenter.com
Attorney for Plaintiff

                                                     /s/ Patrick Watts




         Case 4:18-cv-00597-GAF Document 15 Filed 02/21/19 Page 3 of 3
